              Case 1:18-cv-10324-IT Document 32 Filed 05/28/19 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


MARTA ROMERO, FABIANA SANTOS,
GLADYS FUENTES, SANTIAGO CRUZ,
and MILAGRO ALVAREZ,
                                                                  C.A. No. 18-10324-IT
                                    Plaintiffs,

        v.

McCORMICK & SCHMICK
RESTAURANT CORP. d/b/a McCORMICK
& SCHMICK’S SEAFOOD RESTAURANT,

                                    Defendant.


      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AS TO SO MUCH OF
      COUNT I OF THE COMPLAINT THAT ALLEGES A CLAIM BY PLAINTIFF
                          MILAGRO ALVAREZ

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure, McCormick & Schmick

 Restaurant Corp. (“Defendant”, the “Company” or “M&S”)1, moves for summary judgment as to

 so much of Count I of the Complaint2 that alleges that Plaintiff Milagro Alvarez (“Plaintiff” or

 “Alvarez”) was subject to discrimination pursuant to M.G.L. c. 151B, § 4. Alvarez, who was

 formerly employed by Defendant as a dishwasher, contends that she was subject to sexual

 harassment in violation of Mass. Gen. Laws ch. 151B, § 4 (“Chapter 151B”) based on her

 observations of one single comment and sporadic incidents of alleged physical contact between

 other employees. The uncontested evidence demonstrates that Alvarez cannot prevail on her

 claim as a matter of law. The record establishes that Defendant is entitled to summary judgment




 1
           Defendant notes that it does not operate under a formally registered d/b/a.
 2
           The Complaint contains a single count (Count I), and the Plaintiffs chose to allege that all five suffered an
 identical statutory violation and are entitled to the same relief.
           Case 1:18-cv-10324-IT Document 32 Filed 05/28/19 Page 2 of 3



on Plaintiff’s claim because she cannot show that the incidents she alleges to have witnessed

were sufficiently “severe and pervasive” to create a “hostile work environment.”

       The grounds for this Motion are set forth more fully in the supporting Memorandum of

Law filed herewith.

       Defendant requests a hearing on this Motion.

       WHEREFORE, Defendant respectfully requests that its Motion for Summary Judgment

as to so much of Count I of the Complaint that Alleges a Claim by Plaintiff Milagro Alvarez be

granted, that the Court dismiss Alvarez’s claim in its entirety with prejudice, and for other such

relief as this Court deems appropriate.


                                                     Respectfully submitted,


                                                     MCCORMICK & SCHMICK
                                                     RESTAURANT CORP. D/B/A
                                                     MCCORMICK & SCHMICK’S
                                                     SEAFOOD RESTAURANT
                                                     By its attorneys,


                                                     _/s/ Allison B. Cherundolo____________
                                                     Daniel S. Field (BBO #560096)
                                                     Allison B. Cherundolo (BBO #681632)
                                                     MORGAN, BROWN & JOY, LLP
                                                     200 State Street, Floor 11
                                                     Boston, MA 02109-2605
                                                     T: (617) 523-6666
                                                     F: (617) 367-3125
                                                     E: dfield@morganbrown.com
Dated: May 28, 2019                                  E: acherundolo@morganbrown.com
           Case 1:18-cv-10324-IT Document 32 Filed 05/28/19 Page 3 of 3



                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(A)(2)


       Pursuant to Local Rule 7.1(a)(2), the undersigned hereby certifies that she and her co-
counsel conferred with Plaintiff’s counsel, Rachel Smit, Esq., and Sophia Hall, Esq. on May 1,
2019 by telephone conference in a good faith attempt to resolve or narrow the issues presented in
this Motion and opposing counsel declined to assent to this motion.



Dated: May 28, 2019                          /s/ Allison B. Cherundolo___________________
                                             Allison B. Cherundolo




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was filed through
the ECF system on this date, and that a true paper copy of this document will be sent to those
indicated as non-registered participants on the Notice of Electronic Filing by first class mail on
the same date.

Dated: May 28, 2019                                  /s/ Allison B. Cherundolo
                                                     Allison B. Cherundolo
